MEMORANDUM **
Helga Suarez appeals pro se the district court’s order denying her application for leave to file this action without prepayment of the filing fee. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, and we affirm. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369-70 (9th Cir.1987) (“A district court may deny leave to proceed in forma pauperis at the outset if it appears from the face of the proposed complaint that the action is frivolous or without merit.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.